Citation Nr: 1710125	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  06-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral leg/foot disability, to include as secondary to service-connected disabilities. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel



INTRODUCTION

The Veteran had active naval service from August 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This matter was previously before the Board in May 2013, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1. The Veteran's bilateral leg/foot disability is not etiologically related to the Veteran's active service and was not caused or permanently worsened by a service-connected disability.  

2. The Veteran's combined disability rating is 80 percent, and he has at least one disability rated at 60 percent.

3. The Veteran is unable to obtain and maintain substantially gainful due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The Veteran's bilateral leg/foot disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303 (2016).
 
2. The criteria for TDIU have been met.  38 USCA § 1155 (West 2014); 38 CFR §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds the Veteran was provided adequate notice in response to the claim.  The record shows that the Veteran was mailed letters in January 2006 and January 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service treatment records (STRs) are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

During the pendency of this claim 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of this regulation.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).  "Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Burden of Proof

When there is an approximate balance of positive and negative evidence on an issue material to a determination VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Entitlement to Service Connection for a Bilateral Leg/Foot Disability

The Veteran asserts that he has a bilateral leg/foot disability as a result of active service.  The Veteran has also asserted that his bilateral leg/foot disability was caused or chronically worsened by his service connected cervical spine disability.

STRs are silent for complaints of, or treatment for, a bilateral foot or leg disability while the Veteran was in active service.  The Veteran was afforded a separation examination in August 1966, at which time his bilateral lower extremities were found to be clinically normal upon physical examination.  Further, there is no indication from the examination report that the Veteran described symptoms, to include pain, consistent with a bilateral leg/foot disability at the time of his separation from active service.

In a statement in August 2004, the Veteran stated that he experienced a burning sensation in his feet and that his feet hurt when walking long distances.  He explained those problems led to difficulty falling asleep.  He elaborated that he had constant pain in his feet, legs, and arms, and that his feet would burn even when at rest.      

The Board notes that the Veteran received treatment at the VA Medical Center for various disabilities, to include his bilateral leg/foot disability.  There is no indication from the treatment notes of record that the Veteran's bilateral leg/foot disability has been linked to the Veteran's active service or that it has been found to have been caused or chronically worsened by a service-connected disability.   

At a March 2010 VA examination, the Veteran reported various symptoms related to his feet, to include that they felt tired and weak upon prolonged ambulation.  X-rays of the Veteran's feet were normal.  The examiner diagnosed intermittent claudication and diabetes mellitus with neuropathy.  The examiner opined that it was less likely as not that the Veteran's bilateral leg/foot disability caused by or a result of a cervical spine injury.  In this regard, the examiner noted that there was no evidence in the medical literature that intermittent claudication resulted from cervical spondylosis.  It was the examiner's opinion that all of the Veteran's symptoms were due to his vascular and diabetic conditions.

In October 2011, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion.  At that time, the VA examiner opined that the Veteran's bilateral leg/foot disability was not caused by or a result of the service-connected cervical spine disability.  In this regard, the examiner again noted that there was nothing in the medical literature establishing a direct cause and effect relationship between cervical spondylosis and the development of intermittent claudication and peripheral neuropathy of the lower extremities.

In July 2014, the Veteran's claims file was again returned to the VA Medical Center for an addendum opinion.  At that time, the examiner opined that the Veteran's intermittent claudication and diabetic peripheral neuropathy of the lower extremities was not aggravated by the Veteran's service-connected cervical spine disability.  In this regard, the examiner noted that there was no documentation in the medical literal establishing a physiopathological mechanism by which an intervertebral disc syndrome of the cervical spine could in any way aggravated a diabetic neuropathy of the lower extremities or intermittent claudication of the lower extremities, which was caused by peripheral vascular insufficiency.  

The Board finds the numerous lay statements submitted by the Veteran to be credible, but finds that the Veteran is not credible to report a nexus between his service-connected cervical spine disability and his bilateral leg/foot and leg disability.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).   However, as to the specific issue in this case, whether the Veteran's bilateral leg/foot disability was caused by active service, or is otherwise related to service or any service-connected disability, those issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As laypersons, it is not shown that the Veteran possesses the medical expertise to provide such opinions and so, he is not competent to provide a medical opinion in this case.  

In sum, the Veteran has not asserted, and the evidence does not suggest, that the Veteran has a bilateral leg/foot disability that is related to his active service.  Further, the Veteran's bilateral leg/foot disability was not caused or chronically worsened by a service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a bilateral leg/foot disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014).

Entitlement to TDIU

In an April 2013 statement, the Veteran asserted that he was forced to leave his last job as a result of an inability to perform his duties because of symptoms of both his service-connected and non-service connected disabilities. 

Service-connection is in effect for dysthymia with mood disorder, rated 70 percent; neck scars, rated 10 percent; a cervical spine disability, rated 10 percent; tinnitus, rated 10 percent; nose and left ear scars, rated noncompensable; back, flank, and abdomen scars, rated noncompensable; bilateral hearing loss disability, rated noncompensable; residuals of a right middle finger injury, rated noncompensable; and a left shoulder disability, rated noncompensable.   The Veteran's combined rating is 80 percent.  Therefore, the Veteran meets the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16.  

In a 2013 VA Form 21-8940, the Veteran reported that he had last worked in 2010 as an investigator for the United States Department of Agriculture (USDA).  He reported that he had a college education.

In a June 2006 statement, the Veteran reported that the pain in his neck caused difficulty lifting heavy objects, and that continuing to do so caused further difficulties in his spine, including his arms, shoulders, and hands.  In a February 2010 statement, the Veteran reported that the continued pain in his neck made it difficult to turn his head while driving, which his job required extensively. 

In a July 2006 statement, the Veteran reported that he experienced issues with severe mood swings and short term memory loss, and reported that those symptoms had interfered with his ability to perform his job duties.  He noted that he experienced chronic sleep impairment as a result of pain and depression.  He reported significant irritability leading to outbursts towards others.

At a February 2012 VA mental health examination, the Veteran reported experiencing depression, anxiety, chronic sleep impairment, and mild memory loss; as well as disturbances in mood and motivation, and an inability to establish and maintain effective relationships.

The examiner noted that the Veteran expressed an outwardly ambivalent attitude towards his relationships with others, but that he truly felt that no one cared about him.  The examiner relayed the Veteran's disappointed feelings regarding the ability of the medical care system to resolve his medical conditions.  The examiner diagnosed moderate depression.  

In an April 2013 statement, the Veteran reported that his severe depression made it difficult to perform even simple tasks of living and working.

At an April 2015 VA examination, the Veteran reported that he experienced flare-ups of the pain in his neck with driving or handling heavy materials at work.  He indicated that the flare-ups forced him to take frequent breaks.  The examiner noted pain and tenderness on palpation of the joint or associated soft tissue of the cervical spine in the region of the neck.  The examiner also noted the Veteran experienced tenderness, guarding, or muscle spasm of the spine.  Most notably, the VA examiner acknowledged that the Veteran's cervical spine condition impacted the Veteran's ability to work.  In particular, the examiner noted that the Veteran did not have complete usage of his upper extremities for any seated activity and that even at rest, that the Veteran required a break or change in position roughly every 45 minutes.  The Veteran previously noted that his job, as an investigator for the USDA, often requires that he travel upward of several hours by car.     

Based on the subjective report of the Veteran and the objective findings in the various VA examinations, the Board finds that the Veteran's service-connected disabilities significantly impact his ability to function in an occupational setting.  They result in depression, irritability, and constant pain.  His symptoms limit his ability to stand or walk for prolonged periods, they limit his ability to use his upper arms, and they limit his ability to continuously lift heavy items. 

In light of the Veteran's occupational background and the functional limitations described, the Board finds that he is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of his various service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral leg/foot disability is denied.

Entitlement to TDIU is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


